Citation Nr: 1330073	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  04-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an innocently acquired psychiatric disorder, claimed as secondary to the service-connected low back disability. 

2. Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU). 



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March to December 1986. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision by the RO. 

In a March 2005 decision, the Board denied the Veteran's claim of service connection for an innocently acquired psychiatric disorder as secondary to his service-connected back disability. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in March 2006, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In a March 2006 Order, the Court vacated the Board's March 2005 decision and remanded the matter for readjudication in light of the Joint Motion.

The issue of entitlement to a TDIU rating came to the Board on appeal from a July 2005 rating decision by the RO.

In September 2006, February 2008 and July 2011, the Board remanded the Veteran's claims for additional development of the record. 

In January 2007, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In April 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in order to address the nature and etiology of the Veteran's claimed psychiatric disorder.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2012).  

The requested opinion was received by the Board in May 2013.  On May 17, 2013, the Board wrote to the appellant, provided him a copy of the VHA opinion, and solicited additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet.App. 119 (1993).  No additional evidence or argument was received by VA. 

The issue of entitlement to TDIU rating is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The Veteran is not shown to have an innocently acquired psychiatric disorder that is causally or etiologically related to his period of active service or was caused or aggravated by his service-connected low back disability. 



CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric disability due to disease or injury that was incurred in or aggravated by active service; a personality disorder is not a disease or injury within the meaning of applicable legislation; nor is any innocently acquired psychiatric disability proximately due to the result of the service-connected low back disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the Veteran in April 2005 and September 2006.  These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  

The September 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In this capacity, the Board remanded the Veteran's claim for additional development in September 2006, February 2008 and July 2011.

The Veteran's claim was remanded by the Board in September 2006 in order to schedule him for a VA examination, obtain any recent treatment records, and to provide him with a corrective VCAA notice letter. 

The record reflects that the AMC mailed the Veteran a corrective VCAA notice letter in September 2006.  While this letter also requested that he submit or authorize VA to obtain any relevant treatment records, the Veteran did not authorize VA to obtain any records on his behalf.  The Veteran was provided with the requested VA examination in March 2007. 

In February 2008, the Board remanded the Veteran's claim in order to provide him with an additional VCAA notice letter and to obtain his records from the Social Security Administration.  

Following the Board's remand, the AMC mailed the Veteran an additional VCAA notice letter in April 2008.  A search for relevant records revealed that the Social Security Administration did not have any records pertaining to the Veteran. 

The Veteran's claim was remanded by the Board in July 2011 in order to obtain any relevant treatment records and to schedule him for additional VA examinations. 

The record reflects that the AMC requested the Veteran identify or submit any additional records he might have in August 2011.  However, no additional records were identified or submitted in response.  While the Veteran was scheduled for additional VA examinations, he failed to report for his scheduled examinations and has not since requested that these examinations be rescheduled. 

The Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Further, the record contains the Veteran's service treatment records, VA and private medical records and VA examination reports, the hearing transcript and the May 2013 VHA opinion.  

As will be discussed, the Board obtained a VHA opinion in May 2013.  A review of this opinion reflects that the physician reviewed the Veteran's medical history and the claims file, including his service treatment records, post-service medical records, and his contentions.  He considered all of the pertinent evidence of record and provided a complete rationale for the opinion cited, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the VHA opinion is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2012).  The Veteran and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in January 2007 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may be established on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet.App. at 448.  

Under section 3.310(b) of VA regulations, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).


III. Joint Motion

In the March 2006 Joint Motion, the parties stated that the Board "did not ensure that VA obtained a medical opinion which adequately evaluated [the Veteran's] claim for entitlement for service connection for an acquired psychiatric disorder as secondary to a service-connected low back disability."  See the Joint Motion, page 1. 

As discussed, the Board remanded the Veteran's claim in order to obtain an adequate VA examination and opinion in September 2006 and July 2011.  In light of the Veteran's failure to report for an examination following the July 2011 remand, the Board obtained a VHA opinion in May 2013. 


IV. Analysis

The Veteran is seeking service connection for a psychiatric disorder, to include as secondary to his service-connected low back disability. Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claim.

The Veteran's service treatment included a self-report of medical history, completed prior to his enlistment, wherein the Veteran denied having, or ever experiencing, depression, excessive worry, or nervous trouble of any sort.  The examination report at this time revealed that the Veteran had no psychiatric abnormalities. 

During his active duty service, in August 1986, the Veteran was treated for a suicidal gesture.  An emergency department record documented that he had made four "shallow lacerations" in his left forearm with his keys and reported that "he wanted to hurt himself [and] had thoughts of suicide."  He was diagnosed with depression and suicidal ideation.  While the Veteran was referred for a psychiatric evaluation, there was no record of any such evaluation or further psychiatric treatment during service. 

The remainder of the Veteran's service treatment records are negative for any complaints or findings of a psychiatric condition.  A clinical evaluation conducted during his October 1986 separation examination revealed normal psychiatric functioning and no abnormalities. 

Following separation from service, the Veteran was hospitalized for an attempted suicide in August 1989.  These treatment records documented that "following financial problems and [feeling] depressed" the Veteran went to a bar, became intoxicated, and returned home.  When his parents could not wake him, the Veteran was taken to a hospital where he repeatedly stated that he did not want to live.  While there, he became hostile and had to be handcuffed by the police.  The following day, the Veteran had no recollection of his suicidal statements and denied any suicidal ideations.  

The records created during the Veteran's August 1989 hospitalization stated that he began drinking on occasion at age 13.  He had quit drinking when he entered service, but started drinking again after his separation.  His discharge summary documented that the Veteran had spent 30 days in a treatment facility for his substance abuse.  It was noted that this treatment ended in June 1989 and that he began drinking again on that date.  

While the treatment records associated with the Veteran's hospitalization reported that he "had some problems with back pain in the past after straining his back many years ago," no treating clinician indicated that the Veteran's psychiatric symptomatology was related to a low back problem or his period of active service.  His final diagnosis was that of alcohol intoxication, alcohol dependence, and cannabis abuse.  

Although the Veteran had been diagnosed with alcohol dependence and cannabis abuse at that time, direct-incurrence service connection may not be granted for a disability due to a veteran's willful misconduct, or for claims filed after October 31, 1990, for disability the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a) (2012).

In a March 1990 private treatment record, the Veteran was diagnosed with depression that had existed "for years." This record also stated that the Veteran had problems with his family, jobs and relationships and that his depression would last for weeks at a time. 

In January 2000, the Veteran was hospitalized after overdosing on sleeping pills and alcohol.  It was reported that he had been receiving treatment for depression for several months and had been taking his mother's sleep medication due to difficulty sleeping.  He subsequently received his own prescription shortly before the incident.  He apparently became agitated with his roommate and ingested the entire new prescription of Ambien.  The discharge summary showed a diagnosis of depression and treatment records from this hospitalization indicated that he had been treated for depression for several months.  

Subsequent outpatient medical records showed on-going treatment for back pain and various psychiatric disorders, diagnosed as depression, adjustment disorder, anxiety, and alcohol dependency.  See VA treatment records from December 2006 and May 2007. 

In a September 2003 VA treatment note, a treating clinical nurse specialist reported that the Veteran admitted "to feeling depressed almost everyday and attribute[d] it to his chronic back pain and his inability to do the things he used to."  The clinical assessment was that of depression, recurrent, alcohol dependence, nicotine dependence, chronic back pain, complaints of sleep deprivation, problems related to social environment and economic problems.   

During a February 2003 VA examination, the Veteran complained that he had been having problems with depression for the previous 16 years.  He noted that he injured his back while on active duty, was harassed physically and mentally by a drill sergeant, and was given a medical discharge from the service after eight months. 

During the examination, the Veteran also reported that, after service, he worked in his own lawn service business for eight years but developed fluctuations with his mood and would drink or use marijuana to change the way he felt and to get relief from back pain.  He was arrested for DWI, had at least one suicide gesture associated with alcohol, and had irritability with his girlfriend that led to his arrest and placement in a state mental facility.  The Veteran also alleged that he overdosed on Ambien and alcohol three years previously because his back was hurting. 

After a mental status examination, the February 2003 VA examiner diagnosed the Veteran with alcohol abuse, history of cocaine and cannabis abuse, in remission; depressive disorder, not otherwise specified; and possible psychological factors affecting physical condition (chronic back pain).  

It was noted that the Veteran had characteristics of a personality disorder but the examiner declined to render a diagnosis of a personality disorder.  In addressing the etiology of the Veteran's depression, the examiner stated that , while "the evidence [did] show that he went through a difficult physical condition and suffered alleged harassment by a Military supervisor . . . [the examiner did] not believe that this event was of sufficient magnitude to be the direct or indirect cause of his subsequent difficulties."  

As noted, in the March 2006 Joint Motion, the parties agreed that the 2003 VA examination was inadequate because the VA examiner did not address wither the Veteran's "psychiatric disorder was secondary to a service-connected back disorder."  See the Joint Motion, page 2.  The appeal was subsequently remanded by the Board to obtain relevant treatment records and to schedule the Veteran for an additional examination. 

During a scheduled September 2006 VA treatment session the Veteran "reported two recent suicide attempts: he took 30 Ambien and 60 Flexeral, he also cut his left fore-arm with a razor blade."  Upon inspection, the clinical social worker noted that the Veteran had "several superficial scratches" on his left forearm.  After further discussion, the Veteran admitted that he did not want to die, but that he had taken the pills to try to sleep and had cut his left arm because the Social Security Administration had not approved his claim for disability benefits and believed it would if he "acted nuts."  He was diagnosed with generalized anxiety disorder, dysthymic disorder and R/O personality disorder (borderline). 

During a March 2007 VA examination, the Veteran reported that he "had a conflict" with a drill sergeant when he was getting medically discharged and was slammed against a wall.  He also reported attempting suicide in 2002 by overdosing on Ambien and making a suicidal gesture in 2006 by placing a gun to his head.  He stated that he was arrested for a DWI in 1990 and public intoxication in 2002.  

Following the psychiatric examination, the March 2007 VA examiner diagnosed the Veteran with a pain disorder associated with both psychological problems and a general medical condition; alcohol abuse; history of cocaine and cannabis abuse, self-reported to be in remission.  He was also diagnosed with a personality disorder with prominent avoidant features, prominent borderline features and prominent schizoid traits.  

The VA examiner stated that she could not determine if there was at least a 50 % or greater probability that the Veteran's back disorder caused his psychiatric disorder because "the picture [was] too convoluted to make a definitive statement with his treatment records at the [VA Medical Center] going back to 2002 and the use of recreational and street drugs which [had] confounded the picture."  

The VA examiner also stated that she could not determine whether the service-connected back disorder had caused an increase in the severity of his psychiatric disorder without resorting to speculation because "trying to speculate back to injuries that occurred circa 1968 or 1969 as to the development and progression of a mental disorder would result in speculation since there [had] been too many psychosocial intervening variables and occupational variables as well which could have contributed to psychological problems."  She then concluded that the Veteran's "current psychological problems [were] so convoluted, one would have to resort to speculation to try to resolve any issues and there [was] just not enough support for making a definitive evaluation of the cause of his psychological problems." 

Finally, the Board obtained a VHA medical opinion in May 2013 in order to accurately identify the Veteran's psychiatric disorders.  After reviewing the claims file, the examiner diagnosed the Veteran with a "personality disorder - not otherwise specified - with antisocial and borderline traits" and "pain disorder associated with psychological factors."  

In explaining this diagnosis, the examiner reported that a personality disorder was defined as "enduring behaviors associated with significant distress and disability and characterized by maladaptive coping skills which [might] lead to personal problems that induce[d] extreme anxiety and depression."  The examiner noted that these patterns of behavior could be traced back to early adolescence and that the claims folder indicated that the Veteran had been demonstrating such behavior since before his active duty service.  

The VHA examiner further noted that the Veteran had displayed a "spectrum of symptoms and behaviors of both antisocial and borderline personality disorder."  It was noted that borderline personality disorder traits included "unusual variability and depth of mood," instability of relationships, and self-harm and suicidal behavior.  Antisocial traits included those of impulsivity such as domestic violence and substance abuse.  The examiner further noted that the Veteran's criminal activity and his statement that he was trying to "act nuts" in order to obtain benefits from the Social Security Administration were "examples of behaviors classified as antisocial."  

The record indicates that the Veteran has been provided with multiple psychiatric diagnoses.  The question of whether the Veteran currently has a psychiatric disorder and the nature of such disorder is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991). 

However, it is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet.App. 429 (1995); Gabrielson v. Brown, 7 Vet.App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran. Caluza v. Brown, 7 Vet.App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

In this case, the Board finds the May 2013 VHA opinion which diagnosed the Veteran with a personality disorder and pain disorder to be of more probative value than the treatment records and examination reports which provided alternate diagnoses.  

Significantly, the VHA examiner described the clinical symptoms of a personality disorder and noted how they were consistent with the Veteran's medical history.  He also stated that the Veteran's "personality disorder predispose[d] him to unconsciously experience his internal emotional and mental distress and difficulties of life as physical pain." 

A personality disorder, however, is not a disease or injury within the meaning of applicable legislation and, thus, is not a disability for which service connection may be granted.  38 C.F.R. § 3.303(c). 

In contrast to the diagnosis of a pain disorder associated with psychological factors, the treatment records associated with the claims file which diagnosed the Veteran with anxiety or depression did not provide a rationale for such a diagnosis.  See Bloom v. West, 12 Vet.App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion'); see also Nieves-Rodriguez v. Peake, 22 Vet.App 295 (2008).

Further, the Board notes that, while the February 2003 VA examiner indicated that he reviewed the Veteran's claims file, he did not comment on the Veteran's in-service suicidal gesture.  In fact, the examiner stated that the Veteran's service treatment records "[did] not show any treatment for [a] mental disorder or any symptoms suggestive of depression." See Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993))).

To the extent the Veteran contends that he has depression or anxiety, the Board finds that his statements are entitled to no greater weight of probative value than the treatment records or VA examination reports.  In this regard, the Board notes that the Veteran has not provided any rationale as to why he believes he has depression or anxiety. 

In summary, the record indicates that the Veteran has a current disability.  He was diagnosed with a suicidal gesture during service and has been service-connected for lumbosacral strain with degenerative disc disease.  Therefore, the first and second Shedden and Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's pain disorder was incurred in service or was caused or aggravated by his service-connected low back disability. 

In this regard, the Board observes that the VHA examiner stated that the Veteran's pain disorder was not due to, or the result of the Veteran's active duty service, and was not caused or aggravated by the service-connected low back disability.  

Instead, the examiner stated that the Veteran's "personality disorder predispose[d] him to unconsciously experience his internal emotional and mental distress and difficulties of life as physical pain" and his back injury "[did] not have a role in the onset, severity, exacerbation or maintenance of his pain." 

To the extent the Veteran contends that his pain disorder was incurred in service or was the result of his service-connected low back disorder, he has not provided any support for this statement and his statements are found to have low probative weight.

In sum, for these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an innocently acquired psychiatric disorder, to include as secondary to the service-connected low back disability. 

Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for an innocently acquired psychiatric disorder is denied. 


REMAND

After having carefully considered the matter, and for the following reasons, the Board believes that the claim for a TDIU rating must be remanded for further development of the record.  

As to his claim for unemployability benefits, the Veteran reported having a high school education and being employed full time until 2001. He previously worked in construction as a laborer and was more recently self-employed performing lawn care services.

A November 2006 letter from a former employer stated that the Veteran worked from February 1999 to April 2000 and complained of back problems. The Veteran also had reported losing several jobs because he could not get out of bed or stand up straight and was laid off due not showing up for work or being able to perform tasks as a result of back-related complaints.

In January 2007, the Veteran testified that he had not tried to seek employment since he stopped doing lawn care work in 2001 due to his back problem. He was notified 3 or 4 times through the unemployment office that he would not be hired for a job due to his back. Construction work was the only work he knew.

In a February 2007 VA Social and Industrial Survey, a social worker opined that the Veteran was not capable of meaningful and gainful employment due to his back disability.

Based on the above, in July 2011, the Board remanded the Veteran's claim in order to schedule him for a VA examination to determine the current severity of his service-connected low back disability and whether this disability precluded him from securing and following substantially gainful employment.  While the record reflects that the Veteran was scheduled for an additional VA examination, he failed to report. 

The evidence associated with the claims folder following the Board's remand includes a September 2011 statement wherein the Veteran stated that he was recently involved in a motorcycle accident which left him unable to walk.  The private treatment records from October 2011 indicate that the Veteran was a quadriplegic.  

In order to obtain current findings referable to the service-connected low back disability, the Veteran should be afforded another VA examination. 

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding records referable to treatment rendered him for the service-connected low back disability.

The Veteran also should be notified that he may submit medical evidence or treatment records in support of his claim.

2. The RO then should schedule the Veteran for a VA examination to ascertain the current severity of the service-connected low back disability.

The claims folder and a copy of this remand must be made available to the examiner for review. All indicated testing should be performed and all findings should be reported in detail.

The VA examine should elicit from the Veteran and record a complete clinical history.

Based on his/her review of the case, the VA examiner should provide an opinion as to whether the service-connected chronic lumbar strain with degenerative disc disease precludes the Veteran from securing and following substantially gainful employment consistent with his educational background and his work experience.

The examiner must provide a complete rational for any opinion offered with reference to supporting records, as appropriate.

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


